Citation Nr: 0602037	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-12 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected impotence associated with status post 
prostatectomy secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Elie Halpern and Mark Bean, 
Attorneys


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to August 
1988.

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from January and May 2002 rating decisions 
of the Seattle, Washington, Regional Office (RO), that denied 
the above claim.

This matter was previously before the Board in December 2003 
wherein it was remanded to the RO for additional development.  
It is now returned to the Board for appellate review.

In March 2005, jurisdiction of this claim was transferred to 
the RO located in Winston-Salem, North Carolina, due to a 
change of domicile of the veteran.


FINDING OF FACT

There is no evidence of penile deformity associated with the 
veteran's service-connected impotence.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-
connected impotence associated with status post prostatectomy 
secondary to prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 &  Supp. 2005); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.20, 4.115b, Diagnostic Code 
7522 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran dated in October  2001, December 2004, and April 
2005.  The veteran was told what was required to substantiate 
his claim and about his and VA's respective duties.  He was 
also asked to submit evidence and/or information, which would 
include that in his possession, to the RO.  

The veteran's claim was initially adjudicated by the RO in 
May 2002.  Adequate notice was provided to the veteran prior 
to initial adjudication of his claim in the October 2001 
notice letter.  As such, there is no defect with respect to 
the timing of the VCAA notice.  Additionally, the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  The veteran underwent VA examinations in November 
2001 and July 2005.  The requirements of the VCAA have been 
met by the RO to the extent possible and the Board turns to 
an evaluation of the veteran's claim on the merits.

Higher rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2005); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

There is no specific disability rating for impotence, and the 
RO has evaluated the veteran's service-connected impotence 
associated with status post prostatectomy secondary to 
prostate cancer by analogy (per 38 C.F.R. § 4.20) as penis 
deformity under 38 C.F.R. § 4.115(b), Diagnostic Code 7522.  
The Board can find no other diagnostic code provision that 
would be more appropriate in rating the veteran's disability.  
There is no evidence that he has had removal of half or more 
of his penis, or that glans have been removed, such that 
would warrant consideration under Diagnostic Codes 7520 or 
7521, respectively.  Therefore, Diagnostic Code 7522 is most 
appropriate to rate this disability.

Pursuant to Diagnostic Code 7522, two distinct elements are 
required for a compensable, 20 percent, disability rating: 
penile deformity and loss of erectile power.  

A VA examination report dated in November 2001 shows that the 
veteran reported a history of adenocarcinoma of the prostate 
in approximately 1997.  He subsequently underwent a radical 
retropubic prostatectomy with follow-up radiotherapy.  Since 
the surgery he has experienced erectile dysfunction despite 
the use of medications and treatment.  The impression was 
status radical retropubic prostatectomy with residuals of 
erectile dysfunction and episodic urinary incontinence.

Private outpatient treatment records from M. S. Peckler, 
M.D., dated from October 1997 to April 2002 show that the 
veteran had undergone a radical prostatectomy for the 
treatment of prostate cancer in October 1997 following which 
he received adjunctive radiation therapy in August 1998.  He 
was said to be impotent since undergoing his surgical 
procedure.  Intermittent outpatient treatment records show 
that physical examination consistently revealed a normal 
penis without lesions, palpably normal testes, and no 
inguinal hernias.

A VA examination report dated in July 2005 shows that the 
veteran's claims file and the December 2003 Board Remand were 
reviewed by the examiner before the veteran was examined.  
The veteran provided a history of a radical suprapubic 
prostatectomy having been done in October of 1997 for 
carcinoma of the prostate. Following that he underwent 36 
treatments of radiation to the pelvis, which lasted from 
August 1998 to October 1998.  Since then, in pertinent part, 
he reported being totally and completely impotent.  He 
reported having tried the usual medications both injectable 
and oral, with no response at all.  He added that he had no 
problems with his activities of daily living or with his 
occupation.  Physical examination revealed a normal phallus 
and testicles.  His testicles were descended bilaterally. 
There were no masses or deformity noted of the phallus.  
There was no evidence of any inguinal hernias noted.  The 
prostate vault was empty.  The assessment was carcinoma of 
the prostate, status post radical suprapubic prostatectomy, 
status post radiation treatment with no evidence of 
recurrence but with residuals including impotence and 
intermittent hematuria, more likely than not secondary to 
radiation-induced cystitis.

During the VA examinations and private outpatient visits, the 
veteran has repeatedly reported experiencing impotence.  As 
noted, during the most recent VA examination, the veteran 
indicated that treatment with the usual medications, both 
injectable and oral, were unsuccessful.

However, the evidence of record also reflects that the 
veteran's penis (as well as testes) appear consistently 
normal on examination.  Thus, because the medical evidence 
reflects that the veteran does not experience both penile 
deformity and loss of erectile power, the Board finds that he 
is properly evaluated at the  noncompensable level for 
impotence.  See 38 C.F.R. § 4.31 (2005).  Furthermore, he has 
already been awarded special monthly compensation under  38 
U.S.C. § 1114, subsection (k), 38 C.F.R. § 3.350(a), due to 
loss of use of a creative organ.  So the fact that he is 
impotent has already been taken into account.  Nevertheless, 
a compensable rating is not warranted under Diagnostic Code 
7522.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.   
38 U.S.C.A. § 5107(b).  

In reaching this decision the Board had also considered the 
issue of whether the veteran's service-connected impotence 
associated with status post prostatectomy secondary to 
prostate cancer standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338- 39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, no evidence has been presented showing factors 
not already contemplated by the rating criteria, such as 
frequent periods of hospitalization or missed work, due 
solely to the veteran's service-connected status post nasal 
fracture as to render impractical the application of the 
regular schedular standards.  Specifically, during his July 
2005 VA examination, he reported that he had no problems with 
activities of daily living or with his occupation.  
Accordingly, the regular schedular standards and the assigned 
noncompensable disability rating adequately compensates the 
veteran for any adverse impact caused by his impotence.  The 
Board finds that the criteria for submission for assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) are 
not met. 


ORDER

Entitlement to an increased compensable disability rating for 
service-connected impotence associated with status post 
prostatectomy secondary to prostate cancer is denied.


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


